1    David L. Speckman, Esq., SBN 178180
     SPECKMAN LAW FIRM
2    1350 Columbia Street, Suite 503
     SpeckmanAndAssociates@gmail.com
3    San Diego, CA 92101
     Telephone: (619) 696-5151
4    Facsimile: (619) 696-5196
5    Attorney for Debtor MARGARITO VASQUEZ SANCHEZ
6
7
                             UNITED STATES BANKRUPTCY COURT
8
                             SOUTHERN DISTRICT OF CALIFORNIA
9
10   In re:                                          Case No. 18-01740-LA13
11   MARGARITO VASQUEZ SANCHEZ,                      Chapter 13
12                         Debtor                    DEBTOR’S STATEMENT OF CASE
                                                     STATUS RE DEUTSCHE BANK
13                                                   NATIONAL TRUST COMPANY’S
                                                     OBJECTION TO CONFIRMATION OF
14                                                   CHAPTER 13 PLAN AND MOTION TO
                                                     DISMISS CASE
15
                                                     DATE: November 14, 2018
16                                                   TIME: 10:00AM
                                                     DEPT.: 2
17
18
              Debtor MARGARITO VASQUEZ SANCHEZ (“Debtor”) does respectfully submit
19
     the following Statement of Case Status re Deutsche Bank National Trust Company’s
20
     Objection to Confirmation of Chapter 13 Plan (“Motion”).
21
              Debtor has been approved for a loan modification. Debtor should be in a
22
     position to file a motion seeking approval of the same by the end of the month.
23
                                                     Respectfully submitted,
24
25
     Date: November 7, 2018                          /s/ David L. Speckman
26                                                   David L Speckman, Esq.
                                                     Counsel for Debtor
27
28
